Case 1:19-cv-24026-KMM Document 1 Entered on FLSD Docket 09/30/2019 Page 1 of 10



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF FLORIDA
                                MIAMI DIVISION
                              CIVIL NO. ___________


   UNITED STATES OF AMERICA,                     COMPLAINT

                          Plaintiff,

          v.

   JACQUELINE D. GREEN, as Personal
   Representative of the Estate of Marie
   Green and as Co-Trustee of the Marie
   Mary Green Revocable Trust; BERT
   GREEN, as Co-Trustee of the Marie
   Mary Green Revocable Trust,

                          Defendants.


  Plaintiff, the United States of America, alleges as follows:
     1.   This timely suit seeks to recover unpaid financial penalties imposed upon

  Marie M. Green. The penalties were imposed pursuant to 31 U.S.C. § 5321(a)(5)

  because Marie Green willfully failed to timely file accurate Forms TD F 90-22.1,

  Report of Foreign Bank and Financial Accounts (“FBAR”), for the years 2010 and

  2011.

     2.   Generally speaking, every U.S. person who has a financial interest in, or

  signature or other authority over, at least one foreign account must file an FBAR.

  The FBAR does not have to be filed if the aggregate balance in all foreign accounts

  is less than $10,000.

     3.   On an FBAR, the filer must list certain information for each foreign

  account. That information includes the financial institution at which the account is

  held, the account number, and the maximum balance in the account during the

  calendar year.
Case 1:19-cv-24026-KMM Document 1 Entered on FLSD Docket 09/30/2019 Page 2 of 10




                  Authorization for Suit, Jurisdiction, and Venue

     4.   The United States brings this suit to recover the penalty pursuant to 31

  U.S.C. § 5321(b). Pursuant to 31 U.S.C. § 3711(g)(4)(C), this action was filed with

  the authorization of, and at the request of, the Secretary of the Treasury, acting

  through his delegate, the Associate Area Counsel of the Internal Revenue Service.

  The United States’ Complaint is filed at the direction of a delegate of the Attorney

  General of the United States.

     5.   This Court has subject-matter jurisdiction under 28 U.S.C. § 1345 and 28
  U.S.C. § 1355(a).

     6.   Venue is proper in the Southern District of Florida pursuant to 28 U.S.C.

  § 1391(c)(1) and 28 U.S.C. § 1395(a) because one of the defendants, Jacqueline D.

  Green, resides in this judicial district.

                                      The Defendants

     7.   Marie Green was a U.S. citizen. She was a resident of this judicial district

  when she died on or about August 5, 2018.

     8.   On information and belief, no probate proceeding, proceeding for summary

  administration, or proceeding for disposition without administration has been

  instituted concerning Marie Green’s estate.

     9.   Before she died, Marie Green settled the Marie Mary Green Revocable

  Trust (“the Trust”).

     10. Marie Green was married to Isidor Green. Isidor Green died in July 2005.

     11. Jacqueline D. Green is Marie Green’s daughter. She is a co-trustee of the

  Trust. She is also the personal representative of Marie Green’s estate. Jacqueline

  Green resides in this judicial district.

     12. Bert Green is Marie Green’s son. He is a co-trustee of the Trust. Bert Green

  resides in the Seattle, Washington area.




  U.S. Complaint – p. 2
Case 1:19-cv-24026-KMM Document 1 Entered on FLSD Docket 09/30/2019 Page 3 of 10




                        Marie Green’s Foreign Bank Accounts

  The Acuva Bath Itzhak Accounts

     13. On information and belief, on or about August 13, 1980, Isidor Green

  directed the creation of Arbel Holding, Inc., a Panamanian corporation.

     14. On or about May 24, 1988, Arbel Holding’s Board of Directors authorized

  the company to open an account at Bank Leumi Le-Israel in Tel Aviv, Israel. Arbel

  Holding’s Board further directed that Isidor Green, Marie Green, Jacqueline Green,

  and Bert Green were to be authorized to direct the investment of funds in the
  account and to withdraw the funds. Arbel Holding then opened an account at Bank

  Leumi.

     15. In approximately July 1990, Arbel Holding instructed Bank Leumi to close

  its account and transfer all of the account’s assets to another account in the name of

  Isidor Green and Marie Green. The Greens’ account had a number ending with the

  digits ‘617.

     16. On or about April 25, 1997, Isidor Green, Marie Green, and Bert Green

  asked Bank Leumi to open an account in the name “Acuva Bat Itzhak.” Bank

  records also sometimes use the spelling “Acuva Bath Itzhak” for the name of the

  account. This account, like the Greens’ personal account, had an account number

  ending with the digits ‘617. On information and belief, the Greens’ personal account

  and the Acuva Bat Itzhak account were the same account.

     17. Marie Green had a financial interest in and signature authority over the

  Leumi ‘617 account.

     18. On information and belief, the Greens asked Bank Leumi to honor

  instructions that contained the account number and the name Acuva Bat Itzhak,

  but not any of the Greens’ names. On information and belief, the Greens instructed

  Bank Leumi to hold all mail concerning the Leumi ‘617 account rather than

  transmit it to the United States.


  U.S. Complaint – p. 3
Case 1:19-cv-24026-KMM Document 1 Entered on FLSD Docket 09/30/2019 Page 4 of 10




     19. On or about July 27, 2005, Marie Green signed on behalf of “Acuva Bath

  Itzhak” to acknowledge receipt of mail held at Bank Leumi concerning the ‘617

  account.

     20. In July 2005, Marie Green signed instructions to Bank Leumi regarding

  how funds in the Leumi ‘617 account should be invested.

     21. In July 2006, Marie Green signed a declaration with respect to the Leumi

  ‘617 account stating that she was not a resident of Israel for purposes of the Israeli

  Income Tax Ordinance.
     22. On or about July 13, 2006, a Panama entity with the name “Acuva Bath

  Itzhak Corp.” was formed on Marie Green’s behalf.

     23. On information and belief, there was no business reason for the creation of

  Acuva Bath Itzhak Corp.

     24. On or about July 13, 2006, Acuva Bath Itzhak Corp. opened an account at

  Union Bancaire Privée (“UBP”) in Switzerland. The account was assigned a number

  ending with the digits ‘676.

     25. Marie Green had a financial interest in the UBP ‘676 account.

     26. The opening agreement for the UBP ‘676 account instructed UBP to hold

  mail concerning the account. On a Swiss banking form known as Form A, Acuva

  Bath Itzhak Corp. stated that Marie Green was the “beneficial owne[r] of the

  assets.” Marie Green provided a specimen signature for use with the UBP ‘676

  account.

     27. Marie Green had a financial interest in the UBP ‘676 account.

     28. Acuva Bath Itzhak Corp. submitted to UBP a false “Declaration of ‘Non-

  U.S. Entity’ status” regarding the ‘676 account, which stated that “[t]he account

  holder [i.e., Acuva Bath Itzhak Corp.] declares that it is the ‘Beneficial Owner’, for

  the purposes of the U.S. Withholding Tax regulations, of all the assets and income




  U.S. Complaint – p. 4
Case 1:19-cv-24026-KMM Document 1 Entered on FLSD Docket 09/30/2019 Page 5 of 10




  deposited with the Bank in the above-mentioned account and covered by this

  Declaration.”

     29. On information and belief, Marie Green and Jacqueline Green visited UBP

  in Geneva on June 9, 2009. They instructed UBP to close the UBP ‘676 account and

  transfer the assets according to details to follow later. They also withdrew some

  cash from the account.

     30. Acuva Bath Izhak Corp. liquidated the UBP ‘676 account in July 2009. It

  instructed UBP to transfer the balance to an account at Bank Leumi in the name of
  Templaide Associates Inc.

  The Templaide Associates Account

     31. On or about June 23, 2008, a Panama entity with the name “Templaide

  Associates Inc.” was formed on Marie Green’s behalf.

     32. On information and belief, there was no business reason for the creation of

  Templaide Associates.

     33. On or about July 31, 2008, Templaide Associates opened an account at

  Bank Leumi. The account had an account number ending -385.

     34. Marie Green had a financial interest in the Leumi ‘385 account held in the

  name of Templaide Associates.

     35. On or about July 31, 2008, Templaide Associates provided a false

  Declaration of Non-US Status to Bank Leumi. The Declaration gave a mailing

  address in Panama. It falsely stated that the beneficial owner of the account is “a

  corporation,” and that the beneficial owner was not a U.S. citizen or resident. On

  information and belief, the Declaration was signed by Michael Hunter, an attorney

  in Israel.

     36. On or about July 31, 2008, Hunter also submitted to Bank Leumi a

  document titled “Lawyer’s Confirmation regarding the identification details of the

  parties controlling the Corporate Entity,” Templaide Associates. Hunter listed three


  U.S. Complaint – p. 5
Case 1:19-cv-24026-KMM Document 1 Entered on FLSD Docket 09/30/2019 Page 6 of 10




  British citizens; Marie Green; Jacqueline Green; and Jacqueline Green’s husband,

  John Grossman.

     37. During 2010, the highest balance in the Leumi ‘385 account was $5,630,938.

     38. On or about January 20, 2010, the Leumi ‘385 account was liquidated and

  the funds were converted to Euros and Swiss francs. The funds were then

  transferred to an account at Mercantile Discount Bank B.M. in Tel Aviv, Israel. The

  account was in the name of “Uzi Pinchasi Adv. In Trust for Green Marie Mary.” The

  account had a number ending in -033.
     39. Marie Green never reported the Mercantile ‘033 to the United States on an

  FBAR.

  The Blackpearl Worldwide Account

     40. On or about December 16, 2009, a Panama entity with the name

  “Blackpearl Worldwide Corporation” was formed on Marie Green’s behalf.

     41. On information and belief, there was no business reason for the creation of

  Blackpearl Worldwide.

     42. At some point, Blackpearl Worldwide opened an account at Bank of

  Jerusalem in Jerusalem, Israel. The account was held in the name of Blackpearl

  Worldwide, care of attorney Michael Hunter. The account had a number ending in -

  254.

     43. Marie Green had a financial interest in the Bank of Jerusalem ‘254 account.

     44. During 2010, the highest balance in the Bank of Jerusalem ‘254 account

  was $3,484,383.

     45. During 2011, the highest balance in the Bank of Jerusalem ‘254 account

  was $3,572,440.

     46. On or about October 22, 2012, Blackpearl Worldwide transferred the

  balance of the Bank of Jerusalem ‘254 account to another account.




  U.S. Complaint – p. 6
Case 1:19-cv-24026-KMM Document 1 Entered on FLSD Docket 09/30/2019 Page 7 of 10




  Marie Green’s Personal Accounts

     47. On information and belief, on or about June 25, 1990, Isidor and Marie

  Green opened a joint account at United Overseas Bank in Geneva, Switzerland,

  signing a form that indicated that they were the beneficial owners of the account.

  That account was later held at a Geneva branch of BNP Paribas, S.A., and assigned

  an account number ending in -793.

     48. On information and belief, in 2008 or 2009, BNP Paribas officials contacted

  Jacqueline Green on behalf of Marie Green and informed her that it was necessary
  to regularize the documentation of the account or close it. Jacqueline Green and

  Marie Green chose to close the BNP ‘793 account.

      Marie Green’s Enrollment In, and Withdrawal From, the 2012 OVDP

     49. On or about October 31, 2013, Marie Green applied to enroll in the IRS’s

  2012 Offshore Voluntary Disclosure Program (OVDP). The 2012 OVDP offered a

  coordinated, standardized settlement to U.S. taxpayers who had failed to report

  foreign bank accounts by filing FBARs and failed to pay income tax on income

  received in those foreign bank accounts.

     50. On or about February 24, 2015, the IRS preliminarily accepted Marie Green

  into the 2012 OVDP.

     51. After enrolling in the 2012 OVDP, Marie Green attempted to “directly

  enter” another offshore disclosure program offered by the IRS, the 2014

  Streamlined Filing Compliance Program. The IRS informed her that she was not

  allowed to do so.

     52. On or about February 29, 2016, Marie Green notified the IRS that she

  intended to withdraw from the 2012 OVDP. The IRS removed her from the 2012

  OVDP.

     53. On June 9, 2016, Marie Green filed a suit against the IRS, challenging the

  IRS’s decision not to allow her to “directly enter” the 2014 Streamlined Filing


  U.S. Complaint – p. 7
Case 1:19-cv-24026-KMM Document 1 Entered on FLSD Docket 09/30/2019 Page 8 of 10




  Compliance Program. The U.S. District Court for the District of Columbia dismissed

  for lack of subject-matter jurisdiction. The U.S. Court of Appeals for the D.C. Circuit

  affirmed.

                    Marie Green’s Willful Failure to File FBARs

     54. Marie Green did not file an FBAR for any foreign bank account until June

  25, 2013. On that date, she timely filed a 2012 FBAR listing the Bank of Jerusalem

  ‘254 account.

     55. Between 2005 and 2011, Marie Green failed to timely report or pay tax on
  more than $1.7 million in income she received in her foreign bank accounts.

     56. In 2010, Marie Green had a financial interest in at least two foreign

  financial accounts. The first was the Bank of Jerusalem ‘254 account, nominally

  held in the name of Blackpearl Worldwide. The second was the Leumi ‘385 account,

  nominally held in the name of Templaide Associates. The aggregate balance in the

  accounts exceeded $5 million.

     57. Marie Green was required to file an FBAR no later than June 30, 2011,

  reporting her interest in the Bank of Jerusalem ‘254 and Leumi ‘385 accounts. She

  did not timely file the FBAR. Her failure to timely file the 2010 FBAR was willful.

     58. In 2011, Marie Green continued to hold a financial interest in the Bank of

  Jerusalem ‘254 account. The balance in the account exceeded $3 million.

     59. Marie Green was required to file an FBAR no later than June 30, 2012,

  reporting her interest in the Bank of Jerusalem ‘254 account. She did not timely file

  the FBAR. Her failure to timely file the 2011 FBAR was willful.

   The United States Is Entitled to a Judgment Against Marie Green’s Estate

     60. On June 1, 2017, a duly authorized delegate of the Secretary of the

  Treasury timely assessed civil penalties against Marie Green for willfully failing to

  file FBARs, as follows:




  U.S. Complaint – p. 8
Case 1:19-cv-24026-KMM Document 1 Entered on FLSD Docket 09/30/2019 Page 9 of 10



                  Reporting     Account                Assessed
                  Year                                 Penalty
                  2010          Bank of Jerusalem ‘254 $893,110
                  2010          Bank Leumi ‘385        $100,000
                  2011          Bank of Jerusalem ‘254 $893,110
        61. Marie Green failed to pay the assessed penalties upon notice and demand.

        62. Pursuant to 31 U.S.C. § 3717, the unpaid assessed amounts have accrued

  interest and a penalty for failure to pay a lawful debt owed to the United States.

        63. Marie Green’s estate is liable for the unpaid assessed civil penalties,

  interest, and failure to pay penalties.

        64. As of February 15, 2019, the unpaid assessed civil penalties, interest, and

  failure to pay penalties totaled $2,111,946.28. The Court should enter judgment in

  that amount in favor of the United States and against Jacqueline Green as personal

  representative of Marie Green’s estate.

            The United States Is Entitled to Collect the Unpaid Penalties
                   from the Marie Mary Green Revocable Trust
        65. Upon information and belief, Marie Green’s estate is unable to pay the

  unpaid assessed penalties.

        66. Pursuant to Florida Statute § 733.707(3), the Marie Mary Green Revocable

  Trust is liable for the unpaid assessed penalties to the extent that Marie Green’s

  estate is unable to pay them.

        67. Pursuant to Federal Rule of Civil Procedure 69 and Florida Statute

  § 733.707(3), the Court should enter a supplemental judgment against Jacqueline

  Green and Bert Green as co-trustees of the Marie Mary Green Revocable Trust to

  the extent that Marie Green’s estate is unable to pay the judgment entered against

  it.




  \\


  U.S. Complaint – p. 9
Case 1:19-cv-24026-KMM Document 1 Entered on FLSD Docket 09/30/2019 Page 10 of 10




   For the foregoing reasons, the United States is entitled to the following relief:

      A. Judgment in favor of the United States and against Jacqueline Green, as

         personal representative of Marie Green’s estate, in the amount of

         $2,111,946.28, as of February 15, 2019, together with interest and failure to

         pay penalty that continue to accrue as provided by law;

      B. A supplemental judgment against Jacqueline Green and Bert Green as co-

         trustees of the Marie Mary Green Revocable Trust, stating that the United

         States may collect the unpaid balance of the judgment from the Marie Mary
         Green Revocable Trust;

      C. Its costs in this action; and

      D. Any other and further relief as the Court may deem appropriate.

   Respectfully submitted this 30th day of September, 2019.


                                           RICHARD E. ZUCKERMAN
                                           Principal Deputy Assistant Attorney General

                                            /s/ Margaret S. Sholian
                                           ADAM D. STRAIT (Mass. BBO No. 670484)
                                           MARGARET S. SHOLIAN (Wash. Bar No.
                                           51444)
                                           Attorneys, Tax Division
                                           U.S. Department of Justice
                                           P.O. Box 14198
                                           Washington, D.C. 20044
                                           Telephone: (202) 307-2135 (Strait)
                                           Telephone: (202) 514-5900 (Sholian)
                                           Facsimile: (202) 514-4963
                                           adam.d.strait@usdoj.gov
                                           margaret.s.sholian@usdoj.gov

                                           Of Counsel:
                                           ARIANA FAJARDO ORSHAN
                                           U.S. Attorney, Southern District of Florida

                                           Attorneys for the United States of America



   U.S. Complaint – p. 10
